Case 1:18-cv-02395-JEB Document 18-2 Filed 03/06/20 Page 1 of 16




            EXHIBIT 1
       Case 1:18-cv-02395-JEB Document 18-2 Filed 03/06/20 Page 2 of 16

                                          Dissenting Opinion of
                                            Mark Clodfelter

                                                       in

                      Unión Fenosa Gas, S.A. and Arab Republic of Egypt

                                      (ICSID Case No. ARB/14/4)


1. This case presents many complex issues of fact and law and the Tribunal has devoted
   considerable attention to the relevant evidence and authorities. However, these efforts have
   led me to conclusions that are dramatically different from those of my distinguished co-
   arbitrators, on jurisdiction, liability and damages, and, accordingly, costs. Indeed, our
   respective conclusions are so different that I feel compelled to set forth my views on the
   most important differences in this dissenting opinion.

Jurisdiction

2. My principal disagreement1 with the majority regarding jurisdiction concerns the
   overriding issue of whether or not the SPA was procured through corrupt means.

3. I fully concur with the majority’s determination that such corruption, if proven, would,
   under the Treaty and as a matter of international public policy under international law,
   defeat jurisdiction over the claims, deny their admissibility, and render them unmeritorious.

4. I also agree that the Respondent bears the legal burden of proving corruption under a
   “balance of probabilities” test, whether by means of direct evidence or circumstantial
   evidence. And I also agree that Respondent failed to meet its burden with respect to its
   allegations of corruption in the award of the EPC Contract to Halliburton and in Mr.
   Hussein Salem’s involvement with the SPA.

5. However, I believe that Respondent did meet its burden of proof with respect to Mr. Yehia
   El Komy’s involvement with the project. The Respondent has demonstrated that there was
   a huge disproportion between, on one hand, the compensation that Mr. El Komy was
   promised under the JVA with UFACEX and, on the other hand, his apparent contribution
   to the project. This demonstration of a classic red flag2 was sufficient to require a plausible
   and credible explanation from Claimant. But the explanations provided by Claimant were
   neither plausible nor credible and have been rejected even by the majority. As a result, the


1
  I do not agree that the majority’s statement at para. 6.65 that Claimant is a “member of the Unión Fenosa
association of Spanish companies” is relevant to the issue of whether or not Claimant is an “investor” within the
meaning of Article 1(1) of the Treaty. I also do not agree with the statement at para. 6.68 that Claimant’s
investment should be treated “holistically” as “one overall investment made by the Claimant comprising the
Damietta Project.”
2
  V. Khvalei, Using Red Flags to Prevent Arbitration from Becoming a Safe Harbour for Contracts that Disguise
Corruption, in SPECIAL ICC SUPPLEMENT: TACKLING CORRUPTION IN ARBITRATION (2013), page
22 [RL-0168]. To be sure, Respondent has also cited numerous other red flags that are unnecessary to address
here. See Respondent’s letter to the Tribunal dated 21 Dec. 2017, Annex 1, pages 4-5.
          Case 1:18-cv-02395-JEB Document 18-2 Filed 03/06/20 Page 3 of 16

       only inference that can be drawn is the one Claimant has sought to avoid, namely that Mr.
       El Komy’s high compensation was for the purpose of exerting improper influence upon
       government officials in allowing the project and awarding the SPA.

6. UFACEX’s arrangements with Mr. El Komy and his company, EATCO, envisaged
   enormous compensation, including a US$ 10 million success fee, together with other fees
   of up to US$ 7.6 million per year based upon the volume and price of natural gas. Even
   more significantly, Mr. El Komy was to receive a 40% shareholding in SEGAS, to be
   financed mostly out the success fee and under favorable loan terms by Claimant, and the
   potential dividends resulting therefrom, which Claimant itself states could have amounted
   to “tens of millions of dollars.”3 Whether these fees and the 40% ownership interest in a
   US$ 1.4 billion project were just the normal compensation commensurate with the role of
   “local partner” depends upon what Mr. El Komy actually did and was expected to do in the
   way of contributing to the project.

7. As the majority points out, it does not appear that Mr. El Komy provided any funding net
   of what he received, or was due to receive, from the Claimant under the JVA and its related
   agreements. His compensation as a local partner cannot be explained on the basis that he
   was a net source of capital.

8. As the majority also points out, Mr. El Komy does not appear to have brought any particular
   technical or other specialist expertise to the project. He had no personal expertise or
   experience in the LNG industry, no relevant background in the production and sale of
   natural gas, and his business experience in the petroleum industry generally was very
   limited and had only recently been acquired. Moreover, while Claimant asserts that Mr. El
   Komy was needed to help navigate the local permitting process and deal with national
   regulations relating to the project site, it offered no evidence that he had any particular
   ability or experience in this respect. Thus, none of these characteristics suggest a value to
   the project justifying such compensation.

9. The evidence of what Mr. El Komy and EATCO actually did on the project also falls short
   of demonstrating a contribution commensurate with the compensation he was given. The
   majority cites, at para. 7.88, the facts that “EATCO took part in the preparation of the Pre-
   Feasibility Study; it prepared studies on possible sites for the Plant; it was responsible for
   the proposal from Chiyoda and APCI for the EPC contract; it negotiated and signed the
   Damietta Port Agreement of 8 August 2000 between UFACEX and the Damietta Port
   Authority; it procured licences from the Damietta Port Authority for SEGAS’s work in
   December 2000 and March 2001; and it participated in the handover from the Damietta
   Port Authority to SEGAS of the land plot and jetty in April 2001.” In my view these
   assertions overreach the evidence and overstate the facts.

10. As evidence that Mr. El Komy assisted with a pre-feasibility study, Claimant cites the 9
    March 2000 EATCO-UFG preliminary agreement, which states that “EATCO will support
    UFACEX in the development of a pre-Feasibility Study” with “Technical Works.”4 But no
    such works were introduced or even referred to in the evidence. Nor is there evidence that


3
    Cl. Rej. Jur., Paragraph 62 (footnotes omitted).

4
    Agreement between UFACEX and EATCO, 9 Mar. 2000, page 2 [C-0439].


                                                       2
            Case 1:18-cv-02395-JEB Document 18-2 Filed 03/06/20 Page 4 of 16

          EATCO prepared an “Analysis of the Sites,” as was contemplated in that Agreement.5
          Indeed, Mr. El Komy seems to have played only a small role in the identification of a site;
          he attended only the last of a series of meeting with technical consultants engaged to advise
          on this and other technical questions6 and Claimant seems to have struggled with how to
          involve him more.7 Claimant’s official, Mr. Fernández Martínez, testified that EATCO was
          only one of many other participants in the site survey;8 its role did not even merit a mention
          in his written witness statements. In fact, the Damietta site was selected early on despite
          Mr. El Komy’s preference for a different site, undermining the suggestion that his input
          was indispensable as alleged.

11. Similarly, Mr. El Komy’s role in involving Chiyoda Corporation appears to have been
    merely as a go-between; in fact, another consultant already working with Claimant on the
    project, Mr. Omar El Komy (no relation, but who later joined EATCO), was the one who
    contacted Chiyoda and introduced both that company and APCI Company to Mr. Yehia El
    Komy.9 The latter’s other involvement appears to have been tangential at best.10

12. Moreover, there is no evidence whatsoever that Mr. El Komy negotiated agreements with
    the Damietta Port Authority. At most, the evidence cited by Claimant shows that he signed
    as a witness to Claimant’s own signature to such agreements and co-signed the eventual
    license along with Claimant, both as owners on behalf of SEGAS which was then still in
    formation.11 It is not even clear that Mr. El Komy was involved in the incorporation of
    SEGAS (a task which in any event could have been accomplished by any competent law
    firm), the only evidence being that he brought a photocopy of company registration papers
    with him to a meeting.12 Other indications of Mr. El Komy’s involvement are of even less
    importance. Indeed, while securing the SPA was his first identified duty,13 Claimant denies
    that, after the initial meeting with the Petroleum Minister in January 2000, Mr. El Komy
    “participate[d] any further in the substantive negotiations that led to the SPA.”14




5
    Id.

6
    Fax from A. Hernando to R. Villanueva (undated) [C-0445].
7
    Minutes of Meeting sent by Antonio Hernando to Elías Velasco et al., 14 June 2000 [C-0444].

8
    Tr. Day 2, page 620:18-22.
9
    Agreement between Omar El-Komy, Hamed El- Maatawy and Yehya El-Komy, 9 May 2000 [C-0438].

10
     Email from R. Villanueva, 17 July 2000 [C-0447]; Fax from R. Villanueva to Y. El-Komy (undated) [C-0467].
11
  Damietta Port Authority License, 16 Dec. 2000 [C-0328]; Agreement between UFACEX and the Damietta Port
Authority, 8 Aug. 2000 [C-0448]; Agreement between SEGAS and the Damietta Port Authority, 18 Oct. 2000 [C-
0449].
12
     Letter from G. Fernandez to J. Portero, 7 May 2001 [C-0452].
13
     UFACEX memo to Elías Velasco and Santiago Roura re “LNG – Egypt,” 28 Jan. 2000 [C-0344].

14
     Cl. CM Jur., Paragraph 20.


                                                        3
          Case 1:18-cv-02395-JEB Document 18-2 Filed 03/06/20 Page 5 of 16

13. Thus, Claimant’s efforts to chronical Mr. El Komy’s “indispensable” role in implementing
    the project, something that should have been easy to demonstrate if true, are actually
    undermined by the weakness of the evidence it has provided.

14. Claimant’s further explanation for Mr. El Komy’s compensation, emphasized in its
    Rejoinder on Jurisdiction and Admissibility – that he had conceived of and originated the
    idea for the project, was the “first mover” and was the person who initially brought the
    project to Claimant15 – is rightly rejected by the majority, since the evidence so clearly
    contradicts these assertions. Based on Claimant’s own evidence as recounted by the
    majority, the project had been conceived by Claimant itself and had been developed on the
    Claimant’s behalf by other consultants, who themselves later brought Mr. El Komy into
    the mix.

15. Even more mysteriously, Claimant also alleges that Mr. El Komy had “decided to establish
    an LNG facility in Egypt”16 himself and agreed to the “relinquishment of equal control in
    the Project” in favor of a 40% interest, as if he and not the government enjoyed the authority
    to confer the rights to develop the LNG facility.17 Claimant does not explain how Mr. El
    Komy’s “decision” to build the facility himself (despite his obvious lack of credentials for
    doing so) gave him any measure of “control” to relinquish to begin with, much less how it
    affected the relative “bargaining power of the parties” that Claimant says is reflected in the
    compensation provisions of the JVA.18 This is especially glaring in light of Claimant’s
    denial that Mr. El Komy exercised any special access to government authorities.

16. As noted earlier, I agree with the majority that Respondent bears the burden of proving
    corruption, and I agree that there has been no direct evidence of bribery or money passing
    hands from Mr. El Komy or his company to others. But what the evidence does prove is
    that there is a tremendous and unexplained discrepancy between Mr. El Komy’s
    involvement in the project and the compensation he was awarded. This clear red flag is
    sufficient, not to shift to Claimant a burden of proving that there was no corruption, as
    worries the majority, but to require Claimant to go forward with, at very least, a plausible
    and credible explanation.

17. It is not for the Tribunal to supply such an explanation. This is why I cannot accept the
    majority’s conclusion that Mr. El Komy acted as a lobbyist with non-corrupt access to and


15
  Cl. Rej. Jur., Paragraph 29 (“In reality, the payments to be received by EATCO pursuant to this contract were
the result of negotiations between UFACEX and Mr. El-Komy regarding the commercial terms of their
partnership. These payments, as well as EATCO’s level of participation in SEGAS (and the financing of such
participation), reflected each party’s bargaining power at the time, and comport with the central role that Mr. El-
Komy played in conceiving the Damietta LNG Project and bringing this business opportunity to UFG’s
attention.”) (emphasis added); Id., Paragraph 30 (“UFG need not belabor the obvious: a first mover who presents
a potentially lucrative idea has leverage to capture a substantial amount of the economic gains.”).
16
     Id., Paragraph 34.
17
     Id., Paragraph 49.

18
  Id., Paragraph 29. Claimant’s reliance upon a clause in the UFACEX-EATCO preliminary agreement under
which both sides agreed for three years to pursue the project together, and not alone or with others, begs the
question of what gave Mr. El Komy the leverage to command such exclusivity. See id., Paragraph 40; Agreement
between UFACEX and EATCO, 9 Mar. 2000 [C-0439].


                                                        4
          Case 1:18-cv-02395-JEB Document 18-2 Filed 03/06/20 Page 6 of 16

       influence over senior government officials. Not only is there no evidence of non-corrupt
       influence, this is not Claimant’s explanation and indeed flies in the face of Claimant’s own
       denials that Mr. El Komy exerted any influence on government officials at all.

18. Nor is this a matter of second guessing a commercial decision, but rather one of
    understanding the reasons for that decision in a situation where such understanding is
    required. As the majority notes, unanswered queries may have innocent explanations. But
    when the answers to queries that are actually proffered are not proven in circumstances
    where, if true, it should have been easy to do so, or worse, when the evidence affirmatively
    disproves them, I see no alternative but to infer that the true explanation is not an innocent
    one.19

19. For these reasons, I believe that we should conclude that corruption has been established
    by circumstantial evidence and that the claims should be dismissed.

Liability

20. I also disagree with the majority’s conclusions with respect to the Respondent’s liability
    for a breach of the fair and equitable treatment provision in Article 4.1 of the Treaty. This
    includes my disagreement with the standards accepted by the majority for establishing a
    violation of this provision, which I will not address in light of the Parties’ mutual treatment
    of the factor of legitimate expectations in assessing a violation of this particular treaty. I do
    however agree with Respondent that, even accepting the role of legitimate expectations,
    the threshold is high.20

21. I agree with the majority’s statement that “legitimate expectations depend on specific
    undertakings and representations,” quoting the award in Philip Morris v. Uruguay.21
    However, I do wish to set out in some detail why I do not believe that either the 25 July
    2000 Council of Ministers decision,22 or the 5 August 2000 Ministry of Petroleum letter,23
    both of which are relied upon by the majority, provide the basis for any legitimate
    expectation that Egypt would forswear policies that either allegedly “over”-incentivized
    NG consumption or “under”-incentivized NG production. I also do not believe that those
    policies can be said to have caused the under-supply of gas to Claimant. Finally, I do not
    consider that Claimant has proven that EGAS’s decision to deny gas to Claimant in favor
    of domestic demand was directed or instructed by the government of Egypt.



19
  This inference is not affected by the fact either that it was raised by Respondent only after arbitral proceedings
were begun or that criminal investigations of Mr. El Komy in connection with the project were only begun years
after the fact and are still ongoing.
20
     Resp. Rej. Merits, Paragraph 221.
21
  Philip Morris v. Uruguay, ICSID Case No. ARB/10/7, Award, 8 July 2016, Paragraph 426 (emphasis omitted)
[RL-151]. I also agree with the majority that, in the absence of such an undertaking, Claimant has not established
any other violation of Articles 3(1), 4(1), 4(2) or 4(5) of the Treaty.
22
     Minutes of the 18th Meeting of the Council of Ministers of 25 July 2000 [C-0456].
23
 Letter from Ministry of Petroleum, First Undersecretary (Ismail Karara) to Unión Fenosa, Chairman (José Maria
Amustategui), 5 Aug. 2000 [C-0169/C-0413].


                                                         5
          Case 1:18-cv-02395-JEB Document 18-2 Filed 03/06/20 Page 7 of 16

22. It must be assumed that, at the time it pursued the project, UFACEX knew that it was a
    national policy priority to guarantee the supply of domestic demand for natural gas. 24 To
    overcome such a policy, a clear and specific undertaking by the government would have
    been necessary. But the government was unwilling to provide UFACEX with a guarantee
    of EGPC’s supply obligations to assure that gas would be supplied even if it meant domestic
    demand was unmet. One of the goals of UFACEX’s January 2000 meeting with Minister
    Fahmy was “identifying the support/guarantees that the Government of Egypt can provide
    to the Project.”25 But all they were able to obtain was Minister Fahmy’s personal “support”
    and “commitment.”26 Indeed, the 17 May 2000 MOU between UFACEX and EPGC is
    express in stating that EGPC would be its own guarantor.27 This is a repudiation of the
    notion that the government was ever willing to guarantee EGPC’s SPA commitments.

23. Nonetheless, the majority accepts the proposition that the 25 July 2000 Council of Ministers
    decision28 and the 5 August 2000 Ministry of Petroleum letter29 together amount to a
    “specific undertaking” sufficient to support a legitimate expectation that the government
    would tailor its policies to assure adequate supply to Damietta. But I do not think that such
    a momentous undertaking can be inferred from these acts.

24. The chronology of events shows that, apart from evidencing approval of the project in
    general, the approvals given by the Ministry of Petroleum and the Council of Ministers
    related specifically to the SPA’s prices for the volumes of gas to be sold, an issue which
    was always, and expressly, subject to government approval.




24
   See, e.g., “Egypt – Integrated Gas Strategy; Exports Won’t Exceed 25% of Output,” APS Review Gas Market
Trends , 17 January 2000 [BRG-31] (“The following are the six points of the Master Plan, approved in October
1999 by the new government of Dr. Atef Obeid which expressed clear support for proposals to export gas in liquid
form and by pipeline as well as proposals to accelerate Egypt's shift from oil to gas for domestic energy and
industrial feedstocks:

            1. Gas exports should at no time exceed 25% of Egypt's total output capacity. This means the domestic
            gas requirements of Egypt - a top priority of the current Egyptian regime under President Hosni Mubarak
            - will always be guaranteed.”) (emphasis added).
25
     UFACEX memo to Elías Velasco and Santiago Roura re “LNG – Egypt,” 28 Jan. 2000, page 1 [C-0344].
26
     Id., page 2.
27
  Memorandum of Understanding Between EGPC and UFACEX [for the] Development Of A Natural Gas
Liquefaction Facility, 17 May 2000, Appendix 1 [C-0168]:

            “APPENDIX 1: TERM SHEET OF THE NATURAL GAS SALE AND PURCHASE AGREEMENT

            Seller: EGPC.

            Seller's Guarantor: The EGPC shall guarantee all and any obligations of Seller under the Natural Gas
            Sale and Purchase Agreement.”

28
     Minutes of the 18th Meeting of the Council of Ministers, 25 July 2000 [C-0456]
29
 Letter from Ministry of Petroleum, First Undersecretary (Ismail Karara) to Unión Fenosa S.A., Chairman (José
Maria Amustategui), 5 Aug. 2000 [C-0169/C-0413].


                                                          6
          Case 1:18-cv-02395-JEB Document 18-2 Filed 03/06/20 Page 8 of 16

25. All of the basic economic terms of the SPA except price (i.e., volume, take-or-pay
    percentage, performance stand-by letter of credit, start date) were already fixed in the 17
    May 2000 MOU between UFACEX and EGPC; price was to be “finally agreed” in the
    SPA.30

26. Negotiations on the price and all other terms of the SPA were completed by 15 July 2000
    when the SPA was signed in principle.31 At that point, the SPA was subject to government
    approval only of “the agreements that have been made regarding the price of the gas.”32

27. On 20 July 2000, the EGPC Board approved a memorandum that described the agreed price
    and other basic economic terms of the SPA, and authorized action “to conclude the
    contractual procedures as required.”33 But the Board was obviously concerned with the
    maximum price provisions, because its decision was marked up to note that a further
    meeting was to be held with UFACEX “in order to increase the maximum price ceilings.”34
    (As with all Board decisions, these conclusions were notified to and endorsed by Minister
    Fahmy, in accordance with EGPC’s foundational statute.35)

28. As had been understood, the “conclusion of the contract procedures” required government
    approval of the agreed prices. To this end, a memorandum was prepared by the Ministry of
    Petroleum for the Council of Ministers that, again, summarized the basic economic terms
    of the SPA, including the price terms as had been agreed on 15 July 2000, and requested
    approval for the conclusion of a contract “according to the conditions and prices mentioned
    in the memorandum to be paid in dollars.”36 Based upon this memorandum, on 25 July
    2000 the Council of Ministers gave its approval to the “signing [of] a memorandum of
    understanding with Unión Fenosa Company to develop a project for the liquefaction of
    natural gas for export to Spain.”37

29. The majority considers at paras. 9.57 and 9.66 that the approvals of the government related
    to specific provisions of the SPA by which, among other things, EGPC warranted an
    adequate supply of gas to meet contract requirements (Sections 23.2 and 24. 3), agreed to


30
   Memorandum of Understanding Between EGPC and UFACEX [for the] Development Of A Natural Gas
Liquefaction Facility, 17 May 2000, Appendix 1 [C-0168].
31
     See Draft Memorandum Number 56, 2000 [C-0360].

32
     Id. (emphasis added).
33
  Memorandum number 56, Agenda of the XIIIth Meeting of the Board of Directors of the Egyptian General
Petroleum Commission, 20 July 2000 (emphasis added) [C-0359].
34
     Id. (emphasis added).

35
  Law 20 of 1976 [C-0126] (“Article 11: The Chairman of the Board of Directors of the Corporation shall notify
the Board's decisions to the Minister of Petroleum for consideration in adoption and he shall have the power to
amend or abolish them, and has to take its decision about them and notify it to the Board within thirty days from
the date of the arrival of the papers to him.”).
36
  Memorandum to be submitted to the Cabinet on Contracting with the Spanish Company (Union Fenosa) for
Exporting the Egyptian Natural Gas, July 2000, page 11 (emphasis added) [C-0458].
37
     Minutes of the 18th Meeting of the Council of Ministers of 25 July 2000, page 3 [C-0456].


                                                         7
           Case 1:18-cv-02395-JEB Document 18-2 Filed 03/06/20 Page 9 of 16

       limitations on the invocation of force majeure (Sections 15.2 and 15.3(b)) and, most
       importantly, committed “to procure that the Egyptian authorities undertake not to interfere with
       the rights of Buyer under this Agreement, and not to dictate or promulgate any act or regulation
       which could directly or indirectly affect the rights of Buyer under this Agreement, or affect the
       capacity of Buyer to perform its obligations under this Agreement, even in the case of a NG shortage
       in Egypt, save for Force Majeure situations as defined in this Agreement” (Section 21.1). But the
       evidence indicates the government approvers were not even provided with the full terms
       agreed-upon, but rather only with summaries of key terms necessary to evaluate the
       adequacy of the price terms.

30. None of the particular terms cited is even described in the memorandum that went to the
    EGPC Board38 which, on 20 July 2000, approved “the contents of the memorandum” and,
    on that basis, authorized the concluding of contract procedures.39 These were the decisions
    “endorsed” by Minister Fahmy in his 24 July 2000 notation to the minutes.40

31. These provisions were also not described in the similar memorandum that went to the
    Council of Ministers on 25 July 2000, which requested approval for signing a contract
    “according to the conditions and prices mentioned in the memorandum”; 41 the Council’s
    actual decision was to approve signing a contract for “a project for the liquefaction of
    natural gas….”42 Minister Fahmy’s 27 July 2000 letter to the Prime Minister reported that
    the contract had been agreed “according to the above mentioned [prices] and the main
    conditions which were stated in the memorandum submitted to the Cabinet.”43

32. The 29 July 2000 Technical Department Memorandum describes the decisions of EGPC’s
    Board of Directors and the Council of Ministers as approvals of “the project” and does not
    include any of these particular provisions in its summary of the “main characteristic[s]” of
    the SPA.44

33. In short, while these particular terms were clearly binding on EGPC, there does not appear
    to be any evidence that they were known to, much less approved by, the government
    officials involved. Their concern was for the prices to be charged at the volume promised.

34. Most importantly, I do not believe that there is any basis for concluding that the 5 August
    2000 Ministry letter to UFG’s Chairman constitutes in particular the undertaking of the
    Egyptian authorities “not to interfere with the rights of [the] Buyer” that EGPC was


38
     Draft Memorandum Number 56, 2000 [C-0360].
39
  Memorandum number 56, Agenda of the XIIIth Meeting of the Board of Directors of the Egyptian General
Petroleum Commission, 20 July 2000 [C-0359].
40
     Id.
41
  Memorandum to be submitted to the Cabinet on Contracting with the Spanish Company (Union Fenosa) for
Exporting the Egyptian Natural Gas, July 2000 (emphasis added) [C-0458].
42
     Minutes of the 18th Meeting of the Council of Ministers of 25 July 2000 (emphasis added) [C-0456].
43
     Letter from S. Fahmy (Minister of Petroleum) to H.E. Dr. Atef Ebeid (Prime Minister), 27 July 2000 [C-0461].

44
     Memorandum from the Technical Affairs Office of the Ministry of Petroleum, 29 July 2000 [C-0459].


                                                         8
         Case 1:18-cv-02395-JEB Document 18-2 Filed 03/06/20 Page 10 of 16

       obligated to procure in SPA Section 21.1. The letter merely states, in full pertinent part,
       “On behalf of the Ministry of Petroleum I have the pleasure to inform you that the Egyptian
       Government official [sic] endorsed the natural gas Sales and Purchase Agreement signed
       on August 1st, 2000 between UFACEX and EGPC.”45 This single sentence simply cannot
       bear the weight assigned to it by the majority at para. 9.145 as the “the decisive tipping
       factor in establishing the Respondent’s breach of Article 4(1) of the Treaty.”

35. The letter makes no reference whatsoever to Section 21.1. It does not even use any of the
    terminology of Section 21.1. There is no contemporaneous evidence at all that it was
    intended or considered to implement Section 21.1.46

36. If Unión Fenosa had actually considered it as such, it would certainly have cited it in its
    letters to the Ministry seeking its help with regard to EGAS’s performance of the SPA,
    especially after EGAS expressly noted in its 16 October 2005 letter to UFG that it
    considered its supply commitment to be subject to “the priority given to local demand.”47
    But, neither Section 21.1 nor the 5 August 2000 letter is ever mentioned in any of the
    communications of complaint by Claimant listed in para. 9.125 of the award.

37. The absence of such evidence is even odder in light of the contention that a government
    undertaking under Section 21.1 was a sine qua non to UFACEX’s agreement to the SPA.
    If it was truly an “essential condition” of the transaction, Section 21.1 would have been
    drafted as a condition precedent, not as an obligation to be performed in the future. It is
    difficult to see how an investor could reasonably have understood such terms of the 5
    August 2000 letter to constitute a specific assurance to make domestic demand a subsidiary
    priority, and to have based a major investment on such terms.

38. In the end, for this reason, I do not believe that such an undertaking by the government,
    while perhaps highly desirable, was an essential condition of UFACEX’s investment.48 In




45
 Letter from Ministry of Petroleum, First Undersecretary (Ismail Karara) to Unión Fenosa S.A., Chairman (José
Maria Amustategui), 5 August 2000 [C-169].
46
   Nor do I consider that, as the majority maintains in para. 9.61, the Respondent was “associating itself” with
Section 21.1 by means of the 5 August 2000 letter in the sense that it was somehow agreeing to effectuate EGPC’s
obligation to procure a government undertaking. As noted in para. 9.121 of the Award, the commentary to the
ILC Articles explains that there is a difference between a State’s “acknowledgment and adoption of the conduct
in question as its own” and “cases of mere support or endorsement” by the State. See James Crawford, The ILC’s
Articles on State Responsibility: Introduction, Text and Commentaries (Cambridge University Press, 2002), [CL-
0185], Article 11.
47
     Letter from EGAS to UFG, 16 Oct. 2005 [R-364].
48
   It is notable that a government guarantee or non-interference undertaking was not among the “Main Principles”
set forth in the 17 May 2000 MOU. See id., Article 4 (“ARTICLE 4 MAIN PRINCIPLES OF THE NATURAL
GAS SALE AND PURCHASE AGREEMENT - The Natural Gas Sale and Purchase Agreement shall be
negotiated in good faith between the Parties and its content shall observe the basic terms and conditions set forth
in Appendix l hereto”) and Appendix 1. Nor were these mentioned in the MOU as one of the “Additional
Commitments.” Id., Article 5 (“ARTICLE 5 ADDITIONAL COMMITMENTS BY EGPC IN CONNECTION
WITH THE PROJECT - 5.1 EGPC is aware that the execution of the Natural Gas Sale and Purchase Agreement
is a key element for the successful development of the Project. 5.2 EGPC agree to use its best efforts to assist in
issuing all necessary permits, licences and authorizations for the development of the Project in accordance with

                                                        9
         Case 1:18-cv-02395-JEB Document 18-2 Filed 03/06/20 Page 11 of 16

       making the investment, UFACEX appears to have justified taking the risk of under-supply
       on the basis of considerations other than any specific assurance by the government, namely,
       EGPC’s own promise to supply Damietta in preference to domestic demand and, most
       importantly, the then-current optimistic projections of future natural gas production in
       Egypt. This explains why there were no strenuous protests when a real Section 21.1
       undertaking was not procured by EGPC.

39. This is supported by provisions of the SPA. Section 24.1, entitled “Mutual Representations,”
    states that UFACEX, as well as EGPC, represented and warranted that “(f) it has consulted
    with its own legal, regulatory, tax, business, investment, financial, and accounting advisors
    to the extent it has deemed necessary, and it has made its own investment, hedging, and
    trading decisions (including decisions regarding the suitability of this Agreement) based
    upon its own judgement and upon any advice from such advisors as it has deemed necessary
    and not upon any view expressed by the other Party,” “(g) it understands the terms,
    conditions, and risks of this Agreement and is capable of assuming and willing to assume
    (financially and otherwise) those risks,” and “(h) it is acting as principal, and not as agent,
    fiduciary, or any other capacity.” Section 25.9 would seem to describe the universe of
    persons/entities bound by the terms of the SPA: “This Agreement shall be binding upon and
    shall inure to the benefit of the Parties hereto and their respective successors and permitted
    assigns.”49

40. The majority considers that the juxtaposition of timing and the terms of Article 21.1, on
    one hand, and the letter, on the other, excludes any objective interpretation other than that
    the letter was the separate, extra-contractual undertaking required under Section 21.1. But,
    in my view, there is a much simpler and likely interpretation.

41. As noted above, the EGPC Board’s 20 July 2000 decision to approve the memorandum on
    the SPA noted that a further meeting was to be held with UFACEX “in order to increase
    the maximum price ceilings.”50 In fact, the day after the meeting of the Council of Ministers,
    on 26 July 2000, EGPC had such a meeting with UFACEX and the parties agreed to raise
    the maximum prices from $1.00/MMBTU to $1.25/MMBTU.51 However, as Claimant
    states, “the executed version of the SPA contains a handwritten note from EGPC Chairman
    Mohammed Tawila that ‘[t]he price [of gas] is subject to final approval by the Egyptian
    Governmental authorities.’”52

42. Thus, at signing, the single remaining pre-condition to, and the only additional approval
    required for, the full effectiveness of the SPA was approval of the final price. In this
    circumstance, it was clearly the function of the 5 August 2000 Ministry letter to give notice


Egyptian regulations and applicable laws. 5.3 EGPC represents and warrants to UFACEX that its surplus of
natural gas will be sufficient to feed the Complex under the terms and conditions set forth in Appendix 1.”).
49
     Natural Gas Sale and Purchase Agreement, 1 Aug. 2000 (emphasis added) [C-0002].
50
  Memorandum number 56, Agenda of the XIIIth Meeting of the Board of Directors of the Egyptian General
Petroleum Commission, 20 July 2000 (emphasis added) [C-0359].
51
     Letter from S. Fahmy (Minister of Petroleum) to H.E. Dr. Atef Ebeid (Prime Minister), 27 July 2000 [C-0461].
52
  Cl. Mem. Merits, Paragraph 127. See also, Natural Gas Sale and Purchase Agreement, 1 Aug. 2000, signature
page [C-0002].


                                                        10
        Case 1:18-cv-02395-JEB Document 18-2 Filed 03/06/20 Page 12 of 16

      of the approval given for the new price terms. There has been no contention that such notice
      of this outstanding approval was accomplished by any other means.

43. Thus, I believe that both the 25 July 2000 Council of Ministers decision and the 5 August
    2000 Ministry of Petroleum letter must be read as approving the project generally and
    approving, specifically, the price to be paid for the gas at agreed volumes, and nothing
    else.53 I do not see a basis for concluding that they gave rise to any legitimate expectation
    that Egypt would forswear its natural gas consumption and production policies in order to
    guarantee EGAS’s supply commitments.

44. In the majority’s view, at para. 9.145, “the Respondent’s conduct failed to meet its obligations
    under the FET standard in Article 4(1) of the Treaty, taking into account as a relevant factor
    the legitimate expectations generated by the Respondent’s undertaking in the form of the
    Ministry of Petroleum’s letter dated 5 August 2000, as described above.” The majority finds
    that Respondent frustrated Claimant’s legitimate expectations in two ways. First, it finds that
    the shortages in gas supply to Claimant beginning in 2010 were due to “long-standing policies
    of subsidising domestic users of gas and electricity,” which it says began after execution of
    the SPA, “together with the failure to encourage the finding of gas deposits in Egypt” (paras.
    9. 127 – 9.130). Second, it finds that, at some point before EGAS’s 24 February 2103 notice
    of force majeure, the government had “directed EGAS to limit and eventually stop the supply
    of feed gas under the SPA to the Damietta Plant.” I disagree with both of these conclusions.

45. First, as verified by Claimant’s own expert,54 domestic subsidies long predated the SPA and,
    indeed, domestic energy pricing had not previously increased since 1993.55 More
    importantly, Egyptian gas production under the government’s policies was obviously
    sufficient to meet the requirements of the SPA, given that the demands of the Damietta Plant56
    constituted only a fraction of total production. Short of holding that Respondent had given
    assurances to Claimant that it would guarantee enough production to supply all customers,
    there is no basis to say that these policies caused undersupply to Claimant. And this is aside
    from the immensity of holding a State’s entire energy policy to constitute an FET violation.

46. Second, there is no direct evidence, and insufficient indirect evidence, that EGAS acted under
    the government’s direction and control in curtailing supplies under the SPA.57 Respondent


53
  This is not contradicted by the documents relating to the price increases in 2006, 2007 and 2008 (C-0320, C-
0392, C-0460, C-0462, C-0463), which cite Minister Fahmy’s involvement only in the final price negotiations of
26 July 2000.
54
     BRG ER1, Paragraph 32.
55
  Egyptian Environmental Affairs Agency, The Arab Republic of Egypt: Initial Communication on Climate
Change, June 1999, page 27 [BRG-165].
56
  Equating Damietta Plant issues with Claimant’s particular issues is misleading since Claimant only has rights
to just under 60 % of Damietta tolling capacity, with EGAS itself enjoying the rights to the just-over 40%
remaining. Cl. Mem. Merits, Paragraph 172.
57
  I do not consider the holding in the Ampal v. Egypt to support an opposite conclusion. Unlike the situation here,
in Ampal, as the Award notes in para. 9.110, the Ministry of Petroleum acted as the principal in the transactions
at issue by operation of a resolution of the Council of Ministers. Ampal v. Egypt, ICSID Case No. ARB/12/11,
Decision on Liability and Heads of Loss, 21 February 2017, [CL-0273], Paragraph 141.


                                                        11
         Case 1:18-cv-02395-JEB Document 18-2 Filed 03/06/20 Page 13 of 16

       denies any such direction or instruction and produced witness testimony to support that
       denial.58 None of the public statements by officials cited by the majority supports the
       assertion that EGAS acted under instruction. The brief press report of Minister Kamal’s 15
       October 2012 statement that “Egypt has stopped exporting gas to Jordan and Spain” does not
       quote him, does not refer to any government decisions and correctly observes what was
       happening within Egypt as a collective.59 Similarly, the equally brief press report
       paraphrasing Minister Ismail’s 24 November 2013 statement in relationship to one of the
       arbitrations commenced by Claimant that “we should first cover local market’s need from
       natural gas,” also does not mention any government decision and at most speaks to the
       consonant policies of EGAS and the government.60

47. The other statements attributed to government officials during meetings are similarly
    deficient in their support of the majority’s conclusion. The testimony of Mr. Egea Krauel
    that Minister Kamal’s alleged undertaking to study the situation made him realize that
    Claimant was being singled out is a non sequitur and hardly proof of an instruction to EGAS.
    Indeed he does not even corroborate Mr. Sáez Ramírez’s testimony that Minister Kamal had
    undertaken to “make a decision;”61 Mr. Sáez Ramírez fails in any case to state what the
    subject matter of such a decision was to be. (The letter sent by UFG following this meeting
    makes no mention of either of these statements attributed to Minister Kamal.62)

48. The claim that Minister Ismail stated in a 26 November 2103 meeting that “Egypt will in fact
    not comply with its obligations in the near future”63 seems hard to credit and does not
    corroborate an instruction to EGAS. Moreover, that such a statement was made was
    vigorously denied in the reply by the Ministry.64

49. Thus, I do not believe that there was a violation of the Treaty’s FET provision based upon
    either the assertion that government energy policies caused the under-supply or the assertion
    that EGAS acted to curtail supply under the direction and control of the government.65




58
     Hameed WS, Paragraph 25.
59
     “Petroleum Minister: Gas exports to Jordan, Spain halted,” Egypt Independent [C-0286].
60
     “Petroleum minister: Butane distribution to be revised,” Al Gomhouria (undated) [C-0280].

61
     Sáez Ramírez WS1, Paragraph 25.
62
  Letter from UFG (Jose María Egea Krauel and Cesare Cuniberto) to Minster of Petroleum (Osama Kamal), 21
September 2012 [C-0048].
63
  Letter from UFG (José María Egea Krauel and Cesare Cuniberto) to Minister of Petroleum (Sherif Ismail), 5
December 2013 [C-0085]. It is worth noting that, despite its reference to “Egypt’s obligations,” even this letter,
sent shortly before the notice of dispute was served, makes no allusion whatsoever to either Article 21.1 of the
SPA or to the Ministry’s 5 August 2000 letter.
64
  Letter from Ministry of Petroleum (Sherif Sousa) to UFG (José María Egea Krauel and Cesare Cuniberto), 19
January 2014 [C-0086].
65
  For this reason, I also do not agree with the majority’s conclusion in para. 9.147 that there was a technical FET
violation resulting from the non-payment of tolling fees by EGAS to SEGAS under the EGAS Tolling Contract.


                                                        12
         Case 1:18-cv-02395-JEB Document 18-2 Filed 03/06/20 Page 14 of 16

Damages

50. Regarding damages, I agree with the majority on the exclusion by operation of SPA Section
    8.1[1] and other reasons of Claimant’s claims for lost dividends from SEGAS and loss of
    profits on undelivered gas that was not replaced by UFG. I also agree, that as a result of our
    unanimous decision to dismiss Claimant’s tax-free zone claim, we need not consider the
    related claim to damages. However, I dissent from the majority’s ultimate conclusions with
    respect to other damages that would be claimable if Egypt’s liability had been
    demonstrated.

51. The majority is of the view at paras. 9.84 and 9.126 that Claimant has been “almost ruined”
    by the non-supply of gas under the SPA. But I think that this significantly overstates
    Claimant’s situation. Indeed, the Unión Fenosa Gas Group’s 2014 annual report states only
    that “[t]he absence of Egyptian gas caused the Company’s supply costs rise [sic], reducing
    profits compared with previous years.”66 The Group’s Directors’ Report for the financial
    year ending on 31 December 2015 states that “[t]he absence of Egyptian gas, along with
    the effects derived from the fall in the global energy scenario, has caused a notable
    reduction in profits compared with previous years.”67 Thus, far from being an issue of
    Claimant’s survival, the Egyptian non-supply is a matter only of reduced profits.

52. Similarly, I find Claimant’s presentation on quantification of damages to be greatly
    overstated.

53. First, while the majority prefers the approach of the Claimant’s experts, that approach, even
    in its third alternative, suffers from a number of deficiencies that make it excessively
    speculative. This is primarily because, rather than producing many of the underlying
    transactional documents or even verifying them, it has relied upon print-outs from
    Claimant’s own internal databases. This is particularly true with respect to documentation
    of individual transactions on which Claimant may have suffered any actual loss;68 there is
    no ability for Respondent to contest whether Claimant allocated Claimant’s most expensive
    replacement gas to replace the Egyptian gas to maximize the claim.69

54. Claimant’s experts argue that, because they are the product of a large company accounting
    system, it has no reason to doubt the accuracy of the data,70 and that it would have been too




66
     2014 Annual Report of Unión Fenosa Gas Group, page 190 [R-0345].
67
   Directors’ Report For The Financial Year Ended 31 December 2015, page 1 [NAV-185, page 1 following the
Consolidated Annual Accounts.] The report also states that, while “[a]lso in 2015, the toller EGAS has maintained
its suspended payment of the amounts due to SEGAS, putting the subsidiary in a critical situation with respect to
its financial backers and suppliers, although all its financial obligations have been correctly settled.” Id., page 3
(emphasis added). See also the testimony of Claimant’s expert that “over the entire period, from 2006 to 2015,
UFG generally made profits at a portfolio level.” Tr. Day 5, page 1446:15-16.
68
     Tr. Day 6, page 1600:1-3.
69
     BDO ER2, Paragraph 10.66.

70
     Navigant ER2, Paragraphs 10-12.


                                                         13
         Case 1:18-cv-02395-JEB Document 18-2 Filed 03/06/20 Page 15 of 16

       “burdensome” to produce many of the documents themselves.71 But, notwithstanding the
       fact that Claimant’s accounts are audited for purposes of financial reporting, data produced
       for litigation is not subject to audit for the purpose. Moreover, while “burdensomeness”
       may well be a ground for objecting to discovery requests, it is the not a ground for failing
       actually to prove damages suffered. In the context of a US$ 4 billion claim, producing such
       documents, or at least a forensic audit of such data, for review by a respondent is not only
       reasonable, but necessary.

55. Second, the Tribunal finds that SPA Section’s 8.1[2]’s 90%-of-price limitation does not
    affect damages because the Claimant’s experts calculated the limitation’s threshold to be
    higher than the nominal amounts claimed for extra costs for delivered gas and costs of
    replacing undelivered gas. But at the hearing, Respondent’s expert submitted, without
    objection, a calculation based, not on monthly totals as used by Claimant’s expert, but on
    transaction-by-transaction totals (using Claimant’s data), concluding that the resulting
    limitation was US$ 567 million below the nominal amounts claimed.72 I am persuaded that
    such a basis more accurately tracks the actual costs suffered due to gas not delivered within
    the meaning of SPA Section 8.1[2] and thus that the SPA provision limits the amount
    claimable to US$ 1.853 billion.

56. Third, I disagree with the majority that further efforts to mitigate damages could not
    reasonably be required of Claimant. Respondent has provided sufficient evidence through
    its experts to show that Claimant had plentiful opportunities beyond those identified by
    Claimant’s financial executive Mr. Conti73 to reduce its delivery obligations that would
    have allowed it to avoid substantial portions of its replacement costs. These include
    renegotiating existing contracts in the favorable environment of declining gas demand in
    Spain, declining to enter into new short-term contracts and invoking force majeure on
    existing contracts. Without the benefit of contract terms known only to Claimant,
    Respondent’s expert testified that short-term industrial contracts alone could have
    accounted for as much as US$ 841 million of Claimant’s claimed losses.74 While these
    changes would have necessitated further alterations to Claimant’s business model, the
    temporary curtailment of particular lines of business does not imply that Claimant would
    thereby have had to close substantially or completely its multi-line business.75

57. Nor could invoking force majeure on its downstream contracts earlier than it did on 14
    December 201476 be considered as unreasonable requirement. As early 20 March 2013, half


71
     Navigant Hearing Presentation, page 25.

72
     Tr. Day 2, pages 1577:22 – 1582:5.
73
     Conti WS, Paragraph 17.

74
     BDO ER2, Paragraph 9.10.
75
  I also do not consider relevant that the fact that mitigation is required at all is due to Respondent’s treaty breach;
by definition, the question of mitigation never arises at all unless there has been some breach.
76
   Cl. Rep. Merits, Paragraph 457. See also Notice of Force Majeure from UFG to UFGC, 12 Dec. 2014 [C-0431];
Notice of Force Majeure from UFGC to GNF subsidiary one 12 Dec. 2014 [C-0432]; Notice of Force Majeure
from UFGC to GNF subsidiary two 12 Dec. 2014 [C-0433]; Notice of Force Majeure from UFGC to GNF
subsidiary three 12 Dec. 2014 [C-0434].


                                                          14
Case 1:18-cv-02395-JEB Document 18-2 Filed 03/06/20 Page 16 of 16
